                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE

LOGAN VANDERHOEF,                            )
                                             )
             Plaintiff,                      )
                                             )
v.                                           )     No.:   3:16-CV-508-TAV-DCP
                                             )
MAURICE KELLY DIXON,                         )
                                             )
             Defendant.                      )


                                        ORDER

      This civil matter comes before the Court on a mandate from the Sixth Circuit to

reenter judgment consistent with the jury’s verdict. The jury trial in this case began on

March 20, 2018. The jury returned a verdict two days later, finding defendant liable for a

civil rights violation under 42 U.S.C. § 1983 and for assault and false imprisonment under

Tennessee state law [Doc. 103]. At trial, defendant moved for directed verdict on the

grounds that defendant was entitled to qualified immunity. The Court took this under

advisement, and defendant later moved for judgment as a matter of law on the question of

qualified immunity as well as on the individual claims [Doc. 118]. The Court granted

defendant’s motion, finding that defendant was entitled to qualified immunity on the §

1983 claim as well as the assault and false imprisonment claims [Doc. 124]. Plaintiff

appealed [Doc. 125].

      The Sixth Circuit found on appeal that this Court’s ruling granting judgment as a

matter of law was in error. Vanderhoef v. Dixon, No. 18-5993, 2019 WL 3938640, at *7
(6th Cir. Aug. 21, 2019). The panel consequently reversed this Court’s judgment and

remanded for reentry of a judgment consistent with the jury’s verdict. Id.

      In light of the above, the Court REENTERS judgment in favor of Logan

Vanderhoef against Maurice Kelly Dixon. It is ORDERED AND ADJUDGED that the

jury unanimously finds the following:

      •      As to the 1983 claim, the plaintiff, Logan Vanderhoef, shall recover
             compensation in the amount of five hundred dollars ($500.00) from
             the defendant, Maurice Kelly Dixon;

      •      As to the assault claim, the plaintiff, Logan Vanderhoef, shall recover
             compensation in the amount of five hundred dollars ($500.00) from
             the defendant, Maurice Kelly Dixon;

      •      As to the unlawful imprisonment claim, the plaintiff, Logan
             Vanderhoef, shall recover compensation in the amount of five
             hundred dollars ($500.00) from the defendant, Maurice Kelly Dixon.

      ENTER:


                                  s/ Thomas A. Varlan
                                  UNITED STATES DISTRICT JUDGE




                                            2
